             Case 5:20-cv-05799-LHK Document 390 Filed 12/17/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    JOHN V. COGHLAN
     Deputy Assistant Attorney General
3    AUGUST E. FLENTJE
     Special Counsel to the Assistant Attorney General
4
     ALEXANDER K. HAAS
5    Branch Director
     DIANE KELLEHER
6    BRAD P. ROSENBERG
7
     Assistant Branch Directors
     ELLIOTT M. DAVIS
8    STEPHEN EHRLICH
     JOHN J. ROBINSON
9    ALEXANDER V. SVERDLOV
10   M. ANDREW ZEE
     Trial Attorneys
11   U.S. Department of Justice
     Civil Division, Federal Programs Branch
12   1100 L Street, NW
13   Washington, D.C. 20005
     Telephone: (202) 305-0550
14
     Attorneys for Defendants
15

16

17                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
18
                                   SAN JOSE DIVISION
19

20    NATIONAL URBAN LEAGUE, et al.,                     Case No. 5:20-cv-05799-LHK
21
                     Plaintiff,                          DEFENDANTS’ RESPONSE TO
22                                                       PLAINTIFFS’ STATEMENT RE:
              v.                                         PRIVILEGE LOGS
23
      WILBUR L. ROSS, JR., et al.,
24

25                   Defendants.
26

27

28


     DEFENDANTS’ RESPONSE TO PLAINTIFFS’
     STATEMENT RE: PRIVILEGE LOGS
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 390 Filed 12/17/20 Page 2 of 3




1           Defendants respectfully submit the following response to Plaintiffs’ Statement Re:
2    Privilege Logs, ECF No. 389. The parties’ Joint Statement, ECF No. 382, did include a provision
3    contemplating that Defendants would provide a privilege log to accompany their December 14,
4    2020 production. Inclusion of that language, however, was an oversight in light of the fact that no
5    privileges were asserted with regard to any documents in the December 14 production. Defendants
6    regret that oversight. Because no privileges were asserted over documents in the December 14
7    production—and therefore no documents were redacted or withheld from that production—
8    Defendants submit that the inadvertent reference to a privilege log in the Joint Statement did not
9    prejudice either Plaintiffs or the Court. There were no privilege disputes that would have needed
10   to be resolved with respect to the December 14 production.
11          As of this filing, Defendants are not in position to produce a privilege log on December 17
12   with a significant number of documents. Defendants continue to review potentially privileged
13   documents for inclusion on a privilege log and will provide that log on Monday. While Plaintiffs,
14   citing the Declaration of Brian DiGiacomo, ECF No. 376-2, state that they “expect to receive a
15   single privilege log from Defendants covering over 25,000 withheld documents,” ECF No. 389 at
16   3, that is a misreading of Mr. DiGiacomo’s declaration. In that declaration, Mr. DiGiacomo noted
17   only that about 25,000 documents “are likely to contain material protected by the attorney-client,
18   attorney-work-product, and Executive privileges.” ECF No. 376-2 at ¶ 7. Those documents are
19   currently being reviewed as expeditiously as possible. Defendants expect that some could be
20   produced, some logged as privileged, some excluded as nonresponsive, and others may be
21   excluded as communications with litigation counsel. Defendants are, of course, prepared to meet
22   and confer with Plaintiffs about this issue.
23

24   DATED: December 17, 2020                             Respectfully submitted,
25
                                                          JEFFREY BOSSERT CLARK
26
                                                          Acting Assistant Attorney General
27
                                                          JOHN V. COGHLAN
28                                                        Deputy Assistant Attorney General

     DEFENDANTS’ RESPONSE TO PLAINTIFFS’
     STATEMENT RE: PRVIILEGE LOGS
     Case No. 5:20-cv-05799-LHK
                                                     1
             Case 5:20-cv-05799-LHK Document 390 Filed 12/17/20 Page 3 of 3




1
                                               AUGUST E. FLENTJE
2                                              Special Counsel to the Assistant Attorney General

3                                              ALEXANDER K. HAAS
                                               Branch Director
4

5                                              DIANE KELLEHER
                                               BRAD P. ROSENBERG
6                                              Assistant Branch Directors
7
                                               /s/ M. Andrew Zee
8                                              ELLIOTT M. DAVIS
                                               STEPHEN EHRLICH
9                                              JOHN J. ROBINSON
10                                             ALEXANDER V. SVERDLOV
                                               M. ANDREW ZEE (CA Bar No. 272510)
11                                             Trial Attorneys
                                               U.S. Department of Justice
12                                             Civil Division, Federal Programs Branch
13                                             1100 L Street, NW
                                               Washington, D.C. 20005
14                                             Telephone: (202) 305-0550
15
                                               Attorneys for Defendants
16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO PLAINTIFFS’
     STATEMENT RE: PRVIILEGE LOGS
     Case No. 5:20-cv-05799-LHK
                                           2
